DETAILED ACTION
This Non-Final Office Action is responsive to Applicant’s Amendment filed on 01/11/2022 in which claim status is amended for claims 1-3 and 17-19, and claim 20 is canceled.
Claims 1-19 and 21 are currently pending and under examination, of which claims 1, 17, and 19 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 
Response to Arguments
The prior rejection of claims 1-19 and 21 under 35 U.S.C. 112(a) is hereby withdrawn, as necessitated by applicant’s amendments made to the claims.
The prior rejection of claims 2-3 and 18 under 35 U.S.C. 112(b) is hereby withdrawn, as necessitated by applicant’s amendments made to the claims.
Applicant’s argument dated 01/11/2022 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/618970, fails to provide adequate support or written description in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. The provisional filing is substantially abbreviated and missing key functionality relative to the non-provisional filing. For instance, comparing the specifications and drawings, the provisional is 42 paragraphs with 8 drawings whereas the non-provisional is 108 paragraphs with 19 drawings. Key functionality claimed in all independent claims pertain to feature vectors of which none are found in the provisional application. Further lacking are any subsets, domain expert, offline functionality, or dimensionality reduction among others. Accordingly, the instant application has an effective filing date of 05/21/2018 being commensurate with the later non-provisional.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations correspond to claims 1, 17 and 19 language of “feature augmenting unit”. The feature augmenting unit includes a generic placeholder (unit), is modified by functional language (adapted to identify a dynamic model… and augment the initial set of feature vectors…), and is not preceded by a structural modifier sufficient to perform the functional language, see MPEP 2181. Further, for clarity of record, the feature engineering unit does not invoke functional interpretation because the limitation is not modified by functional language, and therefore fails prong 2 of the 3-prong analysis set forth in MPEP 2181. To reiterate, the feature engineering unit does not invoke 35 USC 112(f) but the feature augmenting unit does invoke 35 USC 112(f).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure is interpreted in light of the specification. The specification does not make it clear that the units are limited to particular embodiments. Paragraph [0054] merely discusses the function performed by the feature engineering unit and feature augmentation unit and paragraph [0033] further suggests that any of the methods described may be performed by hardware, software, or any combination.
[0033] For example, Fig. 2 illustrates a method that might be performed by some or all of the elements of the system 100 described with respect to Fig. 1. The flow charts described herein do not imply a fixed order to the steps, and the embodiments of the present invention may be practiced in any order that is practicable. Note that any of the methods described herein may be performed by, hardware, software, or any combination of these approaches

[0054] The real-time portion 550 of the architecture 500 may also include a preprocessing element 552 that receives information from homogeneous sources, such as sensor data from various domains. The pre-processing element 552 may then generate data samples that are provided to a Multi-Modal, Multi-Disciplinary (“MMMD”) feature extraction unit 550 and a dynamic anomaly forecasting and situation awareness element 570 (e.g., to generate early warnings). The feature extraction unit 560 might include, for example, feature engineering 562 and feature augmenting 564, and provide feature vectors to the anomaly detection and event assessment element 580. According to some embodiments, the anomaly decision and event assessment element 580 includes normality decision making 582 (e.g., to generate a normal indication) and event isolation, localization, and importance assessment element 584 (e.g., to generate spoof indications, system event indications, location indications, importance indications, etc.).

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 17 and 19 recite limitation “feature augmenting unit” which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The feature augmenting unit is not specifically described in the specification. Paragraph [0054] of the specification and in Figure 5 of the drawings describe “feature augmenting” which is performed by the feature extraction unit. Neither the specification nor the figure describe any sufficient supporting structure that is adequate to perform the entire claimed function. Accordingly, the limitation is indefinite. As best as can be understood, the functionality is interpreted as normalization of modalities over a feature space to include latent feature representations. The rejection is inherited by the remaining dependent claims as failing to cure the deficiency. Accordingly, claims 1-19 and 21 are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 17 and 19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, the disclosure lacks sufficient detail to establish that the inventor has possession of the claimed invention regarding feature augmenting as is addressed above. While the act of augmenting includes structure of static and dynamic features, this does not specify how the features are augmented. The specification merely describes functionality computed by some physics-based model. The rejection is inherited by the remaining dependent claims as failing to cure the deficiency. Accordingly, claims 1-19 and 21 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over:  
Shila et al., “Catching Anomalous Distributed Photovoltaics: An Edge-based Multi-modal Anomaly Detection”, hereinafter Shila, (arXiv: 1709.08830v1) in view of 
Park et al., “A Multimodal Anomaly Detector for Robot-Assisted Feeding Using an LSTM-based Variational Autoencoder” hereinafter Park (arXiv: 1711.00614v1).
With respect to claim 1, Shila teaches: 
A system to protect an industrial asset {Shila [Abstract] “energy system cyber security” illustrated system of Fig. 4}, comprising: 
a plurality of heterogeneous monitoring nodes each generating a series of monitoring node values over time associated with operation of the industrial asset {Shila Figs 4 and 1 system illustrates nodal distributed context of grid with “edge devices” or assets such as PV panels, appliances, houses, transformers, inverters, etc, [P.7 Line1] “For ease of exposition, PVs, house loads and nodes are collectively referred to as ‘device’”. Further, the node’s time value is graphed at Figs 3, 5, or 10 denoting “time series”}; and 
an offline abnormal state detection model creation computer, coupled to the heterogeneous monitoring nodes {Shila [P.1 Sect.1 ¶1-2] “networked energy management systems” for “advanced smart grid technologies” whereby [P.4-5 PgBrk] “we present the multi-modal anomaly detection framework, techniques to learn the anomaly detection models” the network is coupling, and suggests computer hardware, i.e., that which performs the modeling}, to: 
(i) receive the series of monitoring node values and perform a feature extraction process using a physics-based model of a multi-modal, multi-disciplinary framework to generate an initial set of feature vectors {Shila [P.7 ¶2] “As shown in Figure 5, a sliding window is used to transform the time-series data into the input vector for training the models” using so-titled multi-modal anomaly detection with framework detailed [P.6 Sect.B] comprises feature sets (i.e., input vector). A model being physics-based is e.g., neural network and/or denoising autoencoder evaluating probability pdf, such models are understood to compute a gradient stochastic process} wherein the multi-modal, multi-disciplinary framework includes a feature engineering unit {See also [P.7 RtCol] “Feature engineering… normalized the input features”}, 
(ii) perform feature dimensionality reduction on the augmented set of feature vectors to generate a selected feature vector subset {Shila [P.8 RtCol] “Principal component analysis (PCA)… project features from a higher-dimensional space onto a lower-dimensional space”, i.e., Fig 9 where “feature dimension is actually reduced” yielding Fig 10 “subset of the time series data”}, 
(iii) derive digital models through a data-driven machine learning modeling method, based on a plurality of input/output variables {Shila Fig 5 neural network is a type of model, see [P.6-7 PgBrk] “We leverage various machine learning algorithms to learn the individual models” with numerous variables for I/O identified by equations of [P.6-8]. For example, [P.8 RtCol] “correlated variables Xunprojected… uncorrelated variables Xprojected” or [P.7 RtCol] “user-defined hyperparameters”}, 
(iv) automatically generate domain level features based on a difference between sensor measurements and digital model output {Shila [P.6 Sect.B ¶2] “evaluation set, computed using features from PV measurements… determines the degree to which the device is ‘under attack’” illustrated Fig 2 wherein active and reactive power correspond to exemplar domains, and “change in value” corresponds to the difference. Sensors are noted per [P.4 ¶2] “measured using additional sensors”. Further [P.5 Sect.A] “run the simulations using GridLAB-D… generate the PV output” teaches simulation for the technical effect as, for example, [P.10 ¶1] “synthetic anomaly injection”}, and 
(v) automatically calculate and output at least one decision boundary for an abnormal state detection model based on the selected feature vector subset and the plurality of generated domain level features {Shila [P.7 RtCol Num.3 – P.8] “maximize the distance of the decision boundary between the classes… the anomaly measure (AM) is defined as the distance to the hyperplane (i.e., the separating decision boundary)… the anomaly measure of the evaluation set is normalized with respect to the maximum anomaly measure in the normal data used for training the model”}.
	However, Shila only discloses feature augmenting as future work per [P.12 ¶1] and does not discloses “non-transitory computer-readable storage medium”. 
Park teaches:
computer recorded on a non-transitory computer readable storage medium {Park Figs 1-2 depicts PR2 robotics research platform detailed [P.5 Sect V.A] for executing the algorithms}
wherein the multi-modal, multi-disciplinary framework includes a […] feature augmenting unit, the feature augmenting unit adapted to identify a dynamic model of a time evolution of the initial set of feature vectors, and augment the initial set of feature vectors with one or more features extracted from the dynamic model, wherein the augmented set of feature vectors contains both static and dynamic features {Park discloses multi-modal anomaly detection (title) using framework illustrated per Fig 2, and where featurization is through Alg.1 [P.4 Sect IV.C] with notation “(Xtrain ,Xval)” introduced as vectors of multidimensional input per [P.2 Sect III ¶1]. The vector input describes time-series data being modeled by LSTM-VAE with denoising autoencoder Fig 2 [P.3 Sect III.C]. The augmentation of features is per “preprocesses Xtrain and Xval by resampling those to have length T and normalizing their individual modalities in the range [0,1] with respect to Xtrain” emphasis normalizing modalities. Further, temporal dependencies are noted where LSTM is a model which learns data representation at each time-step/state. A state or time-step is static feature (e.g., xt), and dynamic feature may be the vector’s latent space representation (e.g., zt) see Eqs. 2/4}
	Park and Shila are both directed to multi-modal anomaly detection thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the featurization of Park in combination with Shila for the motivation being “beneficial in that we could directly use high-dimensional multimodal sensory signals without significant effort for feature engineering… In particular, it was able to set tight or loose decision boundaries depending on the variations of multimodal signals” (Park [P.1-2 PgBrk]), “the LSTM-VAE with state-based decision boundary is beneficial for more sensitive anomaly detection with lower false alarms” (Park [Conc]).

With respect to claim 2, the combination of Shila and Park teaches the system of claim 1, wherein 
	data-driven machine learning models are trained using a non-anomalous data set {Shila per [P.8 ¶1] “normal data used for training the model” where normal is non-anomalous, see [P.7] Eq. 3 details normal vs anormal for time-series data input for training phase}.

With respect to claim 3, the combination of Shila and Park teaches the system of claim 2, wherein 
	the decision boundary is calculated using both the non-anomalous data set and an anomalous data set {Shila [P.7-8 PgBrk] “As normal classes are assigned a positive score, the distance to the hyperplane has a positive value. Anomaly points which lies outside of the decision boundary will have a negative distance”. That is, the decision boundary moves positive or negative based on normal/abnormal. See [P.7] Eq. 3 details normal vs anormal result}.

With respect to claim 4, the combination of Shila and Park teaches the system of claim 1, wherein 
	a plurality of functional groups represents functional groups in a control system of the industrial asset to model dominant controller functions {Shila [P.2 Sect.II ¶1] “Energy Management System (EMS) that monitors, manages and controls the energy produced by the PV and the energy consumed by appliances” by way of example [P.3 RtCol] “tampering the control algorithms or the control parameters (e.g, change the power factor or ramp rate via EMS)”. See also [P.6 RtCol] “f(·)”}.

With respect to claim 8, the combination of Shila and Park teaches the system of claim 1, wherein 
	the at least one decision boundary is automatically calculated based on at least one of: (i) the plurality of generated domain level features directly, and (ii) residuals of the plurality of generated domain levels {Shila [P.7 RtCol] “a special case of SVM where the algorithm learns the decision boundary that envelops the only class” is directly calculating, technique (i)}.

With respect to claim 9, the combination of Shila and Park teaches the system of claim 1, wherein 
the offline abnormal state detection model creation computer is further to perform a feature dimensionality reduction process to generate the selected feature vector subset {Shila [P.8 RtCol] “project features from a higher-dimensional space onto a lower-dimensional space… Inverse-PCA technique” is principal component analysis; [P.7 RtCol]}.

With respect to claim 10, the combination of Shila and Park teaches the system of claim 1, wherein 
the feature dimensionality reduction is further associated with a shallow feature learning technique {Shila [P.7 PgBrk] “principal component analysis” is shallow per instant specification [0070]}.

With respect to claim 11, the combination of Shila and Park teaches the system of claim 10, wherein 
the shallow feature learning technique utilizes at least one of: (i) unsupervised learning, (ii) k-means clustering, (iii) manifold learning, (iv) non-linear embedding, (v) an isomap method, (vi) Locally-Linear Embedding ("LLE"), (vii) low-dimension projection, (viii) Principal Component Analysis ("PCA"), (ix) Independent 34Docket No: 323785_2 (G30.204)Component Analysis ("ICA"), (x) neural networks, (xi) a Self-Organizing Map ("SOM") method, (xii) genetic programming, and (xiii) sparse coding {Shila [P.7 PgBrk] “principal component analysis” and further illustrating neural network Fig 5}.

With respect to claim 12, the combination of Shila and Park teaches the system of claim 1, wherein 
the feature dimensionality reduction is further associated with a deep feature learning technique associated with at least one of: (i) an auto-encoder, (ii) a de-noising auto-encoder, and (iii) a restricted Boltzmann machine {Shila [P.7 ColBrk] “Denoising Auto Encoder (DAE)”}.

With respect to claim 13, the combination of Shila and Park teaches the system of claim 1, wherein 
the selected feature vector subset is further used in connection with at least one of: (i) anomaly detection, (ii) anomaly accommodation, (iii) anomaly forecasting, and (iv) system diagnosis {Shila replete with “anomaly detection” so-titled reference}.

With respect to claim 15, the combination of Shila and Park teaches the system of claim 14, wherein 
	the abnormal state detection model is associated with at least one of: (i) an actuator attack, (ii) a controller attack, (iii) a monitoring node attack, (iv) a plant state attack, (v) spoofing, (vi) physical damage, (vii) unit availability, (viii) a unit trip, (ix) a loss of unit life, and (x) asset damage requiring at least one new part {Shila [P.3 Sect.B] “four types of attacks” detailed as disconnect, power curtailment, volt-var, and reverse power flow attacks. For example “reverse power flow… Internet-connected smart appliances which enable demand response techniques (e.g., control the load of the devices by utilities or via EMS by the customer). The objective of the attacker is to exploit the weaknesses in EMS itself or the Internet connect smart appliances to turn them off or the circuit breakers to reduce the house load demand. This will significantly increase the reverse power flow injected back to the grid”}.

With respect to claim 16, the combination of Shila and Park teaches the system of claim 14, wherein 
the abnormal state detection model including the at least one decision boundary is associated with at least one of: (i) a line, (ii) a hyperplane, and (iii) a non-linear boundary separating normal space and abnormal space {Shila [P.7 Last¶] “hyperplane (i.e., the separating decision boundary)”}.

With respect to claim 17, the rejection of claim 1 is incorporated. Shila teaches: 
A computerized method to protect an industrial asset {Shila [Abstract] “machine learning algorithms” for “energy system cyber security” illustrated Fig 4. An algorithm is a method}, comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 18 is rejected for the same rationale as claim 2.

With respect to claim 19, the rejection of claim 1 is incorporated. Shila teaches: 
A non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method to protect an industrial asset {Shila [P.5 Sect.A ¶1] “GridLAB-D software package… we developed python-based scripts” for [Abstract] “energy system cyber security” illustrated Fig 4}, the method comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 20 (Canceled).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shila and Park in view of 
Pajic et al., “Design and Implementation of Attack-Resilient Cyberphysical Systems” hereinafter Pajic.
With respect to claim 5, the combination of Shila and Park teaches the system of claim 4. Pajic teaches wherein 
	the dominant controller functions are embedded inside a feedback loop controlling the industrial asset {Pajic [P.76] Fig 4 illustrates loop with controller for state-estimation of a vehicle/asset with functions x(t+1) and y(x) inside loop, solid red arrows}. 
	Pajic is directed to robust state estimation for protecting industrial assets thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the asset control as detailed by Pajic because “an adversarial signal can be injected into the control loop using the sensor measurements” (Pajic [P.67 ¶3]) and motivation is so as “to provide performance guarantees in CPSs in the presence of sensor attacks” (Pajic [P.79 Last¶]).

With respect to claim 6, the combination of Shila, Park and Pajic teaches the system of claim 5, wherein 
	the dominant controller functions represent controllers or relationships between output or states that generate control input {Shila [P.7 ¶2] “estimated system state at current time step is predicted which is compared with the measured system state”. See also Pajic replete with state estimation. The repetition of non-limiting “or” with language of the claim considerably lacks clarity}.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shila and Park in view of 
Christ et al., “Distributed and parallel time series feature extraction for industrial big data applications”, hereinafter Christ.
With respect to claim 7, the combination of Shila and Park teaches the system of claim 1. Christ teaches wherein 
	said identification is associated with a correlation heat map across a plurality of heterogeneous monitoring nodes {Christ [P.12 ¶4] “heatmap in Fig. 3” illustrates correlation at [P.15] as well as [P.16] Fig 4 “heatmap” teaches heatmaps and whereby the context is illustrated [P.6] Fig 1, i.e., [P.22 Sect.6] “suitable for distributed IoT and Industry 4.0 applications like predictive maintenance”}.
	Christ is directed to modeling for state estimation thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the heatmaps disclosed by Christ for the heterogeneous nodes of Shila for the reason “because it allows to consider several different time series types per label and additionally takes meta-information into account” (Christ [P.22 Sect.6 ¶2]) and/or “This fosters the interpretation of the extracted features by domain experts and allows for the engineering of more complex, domain specific features” (Christ [P.19 ¶3], [P.10 Sect3.6]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shila and Park in view of 
Zhou et al., “Design and Analysis of Multimodel-Based Anomaly Intrusion Detection Systems in Industrial Process Automation”, hereinafter Zhou.
With respect to claim 14, the combination of Shila and Park teaches the system of claim 1. Zhou further comprising: 
	a real-time threat detection computer, coupled to the plurality of heterogeneous monitoring nodes {Zhou [P.1345 Last¶ - P.1346 ¶1] “computer systems… real-time system” illustrated Fig 12, replete with nodes}, to: 
(i) receive a series of current monitoring node values and generate a set of current feature vectors based on the offline feature creation process {Zhou [P.1351 ColBrk] “generate the feature vector in the form of feature set” for node values illustrated Fig 5; [P.1355 Sect.C ¶1] “models are built by offline training”}, 
(ii) access the abnormal state detection model having the at least one decision boundary created offline {Zhou [P.1350 ¶3] “classifier differentiates the actual attacks based on HMMs, which are obtained by an offline training”}, and 
(iii) execute the abnormal state detection model and transmit an abnormal state alert signal based on the set of current feature vectors and the at least one decision boundary {Zhou [P.1354 ¶1] “sends the anomaly alert” where [P.1347 Sect.III ¶1] “multiple models are used”}.
	Zhou is directed to modeling for industrial protection with anomaly detection thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to send the alert and train offline as disclosed by Zhou in combination with Shila as obvious to try in applying known techniques to known device to yield predictable results. The modeling as an offline process is conventional and art is pervasive as opposed to online modeling. Further, detailing that an alert be transmitted via computer does not provide durable support for novelty. The additional detail of Zhou merely elicits processes which are presumed by Shila as processing observed data with a time stamp and evaluating current vs past behavior (Shila [P.6 Sect.B], [P.7 ¶2]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shila and Park in view of 
Sabokrou et al., “Deep-Cascade: Cascading 3D Deep Neural Networks for Fast Anomaly Detection and Localization in Crowded Scenes”, hereinafter Sabokrou.
With respect to claim 21, the combination of Shila and Park teaches the system of claim 1. Sabokrou teaches wherein 
	the initial set of feature vectors is generated via at least one of a deep feature learning, shallow feature learning and knowledge-based features. {Sabokrou [P.1993] “deep features” and/or [P.1995 ¶2] “shallow features” for [P.1998 Sect.D] “Anomaly Classifiers… feature vectors”}
	Sabokrou is directed to anomaly detection modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe features as shallow or deep as set forth by Sabokrou as applying known techniques to a known method yield predictable results and/or for discriminating features in a distribution (Sabokrou [P.1994 Sect.III ¶1], [P.1993 Sect.II ¶2]). This has a direct impact on performance per (Sabokrou [P.1992 RtCol ¶2]). Furthermore, one would not disregard this as being taught by either of Shila or Park because there does not appear to be anything outside the scope of “knowledge-based features” or features being either of shallow or deep in the alternative form.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124